UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6469


EDWARD JAMES EGAN,

                Petitioner – Appellant,

          v.

GENE   M.   JOHNSON,   Director,    Virginia    Department    of
Corrections,

                Respondent – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:07-cv-00509-gec-mfu)


Submitted:   July 14, 2011                 Decided:   August 19, 2011


Before TRAXLER, Chief Judge, and MOTZ and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward James Egan, Appellant Pro Se.      Joshua Mikell Didlake,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Edward James Egan, Sr., appeals the district court’s

order denying his self-styled “Motion for Appearance to Testify

in a [P]ending [M]atter.”           Because Egan’s informal briefs fail

to address the district court’s dismissal of the motion, this

issue    has    been   abandoned.       See   4th   Cir.   R.   34(b);   Wahi    v.

Charleston Area Med. Ctr., Inc., 562 F.3d 599, 607 (4th Cir.

2009).     In any event, we discern no infirmity in the district

court’s ruling.         Accordingly, we affirm the district court’s

order.     Egan v.     Johnson,     No.    7:07-cv-00509-gec-mfu      (W.D.     Va.

Feb. 11, 2011).         We deny Egan’s motion for bail and dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the     materials   before    the   court     and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                          2